By the Court:
The petition to review the proceedings of the district judge of the Fifth Judicial District must be denied. The -writ upon which the judge of that court admitted Walden to bail, pending his appeal to this court, originally issued from this court, and by our direction was made returnable before the judge of the District Court, pursuant to the provisions of the Constitution (article six, section four), and in such case the measure of authority of the officer before whom the writ is returned is the same as ours would have been had the writ been returned before us, and within the rule laid down in Ex parte Marks (49 Cal. 680). It results that the order of the district judge now sought to be reviewed was not in excess of his authority.
Petition dismissed.